DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 11-12 are objected to because of the following informalities:  
With regard to claim 8: Line 2, it appears the phrase “engagement formation is includes” should be --engagement formation includes--.
With regard to clams 11-12: Lines 1-2, it appears the limitation “first support foot” should be --the first support foot--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4, 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomsen (US 4,648,739).
With regard to claim 4: Thomsen discloses an edge protection system (figs. 1-2) for use with concrete flooring, the edge protection system (fig. 1) comprising:
a first part (10) couplable to an edge portion of a first concrete flooring panel, the first part including a first pair of opposed longitudinal rails (10) (figs. 1 and 2);

a first support foot (21-22, 24, 26 and 30-35) including a first engagement formation (30-35) configured to be in an unlocked orientation that enables insertion of the first engagement formation (30-35) between the first pair of opposed rails, and configured to be in a rotated locked orientation (nuts 34 rotatably engaged) such that the first engagement formation (30-35)  is locked by the first pair of opposed rails (10) against lateral withdrawal from the first part (figs. 1 and 2).
With regard to claim 11: Thomsen discloses that the first support foot (21-22, 24, 26 and 30-35) includes a first footing (21-22, 24 and 26) attachable to the first engagement formation (30-35) (fig. 2).
With regard to claim 13: Thomsen discloses an edge protection system support foot for an edge protection system for use with concrete flooring (figs. 1-2), the edge protection system support foot comprising:
an engagement formation (30-35)  configured to be in an unlocked orientation that enables insertion of the engagement formation (30-35) between a first pair of opposed rails (10) of a first part (10) of the edge protection system, wherein the first part is couplable to an edge portion of a first concrete flooring panel, and configured to be in a rotated locked orientation (nuts 34 rotatably engaged)  such that the engagement formation is locked by the opposed rails (10) against lateral withdrawal from the first part (figs. 1-2); and
a first footing (21-22, 24 and 26)  attachable to the first engagement formation (30-35) (figs. 1-2).
With regard to claim 14: The engagement formation (30-35) of Thomsen is unlockable from the first pair of opposed rails by rotation of the first engagement formation about a first lateral axis from the locked orientation to the unlocked orientation (disengagement of nuts 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen (US 4,648,739) in view of Mucci (US 7,547, 158 B1).
With regard to claim 5: Thomsen does not disclose that the second part includes a second pair of opposed longitudinal rails, and which includes a second support foot including a second engagement formation configured to be in an unlocked orientation that enables insertion of the second engagement formation between the second pair of opposed rails, and configured to be in a rotated locked orientation such that the second engagement formation is locked by the second pair of opposed rails against lateral withdrawal from the second part.
However, Mucci discloses an edge protection system for with concrete flooring comprising a first part (38) and second part (38) of substantially identical configuration (figs. 1).
It would have been have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edge protection system of Thomsen to include a second part of substantially identical configuration to the first part such as taught by Mucci in order to provide a means of accommodating  joints of extended length wherein installation is in a modular form for ease of handling and installation.  As modified, the second part includes a second pair of opposed longitudinal rails, and which includes a second support foot including a second engagement formation configured to be in an unlocked orientation that enables insertion of the second engagement formation between the second pair of opposed rails, and configured to be in a rotated locked orientation such that 
With regard to claim 6: The first engagement formation (30-35) of Thomsen is unlockable from the first pair of opposed rails by rotation of the first engagement formation about a first lateral axis from the locked orientation to the unlocked orientation (disengagement of nuts 34).
With regard to claim 7: Thomsen as modified Mucci, discloses that the second engagement formation of Thomsen  is unlockable from the second pair of opposed rails by rotation of the second engagement formation about a second lateral axis from the locked orientation to the unlocked orientation (disengagement of nuts 34).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen (US 4,648,739).
With regard to claim 17: Thomsen discloses that the first footing (21-22, 24 and 26) is couplable to the engagement formation (30-35) have a threaded end (figs. 1-2).
Thomsen does not disclose that the first footing is threadedly couplable to the engagement formation.
However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edge protection support foot of Thomsen to have the first footing threadedly couplable to the engagement formation in order to provide known means of coupling that is secure to prevent unwanted disengagement.    Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention. 
Allowable Subject Matter
s 8-9, 12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The combination of all the elements of the claimed edge protection system or the claimed edge protection system foot including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cite prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to edge protection systems for concrete floors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JESSIE T FONSECA/
Primary Examiner, Art Unit 3633